Order entered October                 , 2012




                                         In The
                                    Court of al) pealci
                          jfiftb Otfitritt of Texas:4 at Mattali
                                     No. 05-12-00095-CR
                                     No. 05-12-00096-CR
                                     No. 05-12-00097-CR

                                THOMAS LEE NIX, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the County Court at Law No. 3
                                  Collin County, Texas
             Trial Court Cause Nos. 003-82321-10, 003-82323-10, 003-82324-10

                                          ORDER
       The clerk's records have not been filed in these appeals. On March 21, 2012, we sent

appellant's counsel a letter stating the Collin County Clerk had informed us appellant had not

paid for the clerk's record. We directed appellant to provide, within ten days, either proof of

payment or that he was entitled to proceed without payment for the clerk's records. To date,

appellant has not responded.

       Accordingly, this Court ORDERS the trial court to make findings regarding why the

clerk's records have not been filed in these appeals. The trial court shall determine the

following:
    • Whether appellant desires to pursue the appeals. If appellant does not desire to pursue
      the appeals, the trial court shall make finding to that effect.
    • If appellant desires to pursue the appeals, the trial court shall next determine whether
      appellant is indigent and entitled to proceed without payment of costs for the record. If
      appellant is indigent, the trial court shall make a finding to that effect. Moreover, if
      appellant is indigent, the trial court is ORDERED to take such measures as may be
      necessary to assure effective representation, which may include appointment of new
      counsel. If the trial court finds appellant is not indigent, it shall determine whether
      retained counsel has abandoned the appeal.
    • The trial court shall next determine whether appellant: (1) requested preparation of the
      clerk's records; (2) if not indigent, has paid for the clerk's records; and (3) the date by
      which the clerk's records will be filed.
        We ORDER the trial court to transmit a record containing its written findings of fact, any

    supporting documentation, and any orders to this Court within THIRTY DAYS of the date

    of this order.

        We ABATE the appeals to allow the trial court to comply with the order. The appeals

will be reinstated thirty days from the date of this order or when the findings are received.




                                                       DAVID L. BRIDGES
                                                       JUSTICE